     C. ANDREW WATERS, CA Bar No. 147259
1
     MICHAEL CONNETT, CA Bar No. 300314
2    WATERS, KRAUS & PAUL
     222 N. Pacific Coast Hwy, Suite 1900
3    El Segundo, CA 90245
     310-414-8146 Telephone
4
     310-414-8156 Facsimile
5
     Attorneys for Plaintiffs
6
     DEBRA J. CARFORA
7
     JOHN THOMAS H. DO
8    BRANDON N. ADKINS
     U.S. Department of Justice
9    Environment & Natural Resources Division
     Environmental Defense Section
10
     P.O. Box 7611
11   Washington, DC 20044
     Tel. (202) 514-2640
12
     Attorneys for Defendants
13
14                         IN THE UNITED STATES DISTRICT COURT
15                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                   SAN FRANCISCO DIVISION
17
18                                                  Case No.: 17-cv-02162-EMC
      FOOD & WATER WATCH, INC, et al.,
19                                                  STIPULATION AND ORDER TO
                                Plaintiffs,         EXTEND DEADLINES
20
21                    v.
22
      U.S. ENVIRONMENTAL PROTECTION
23    AGENCY, et al.,

24                              Defendants.
25
26
27
28

                                                                   CASE NO. 17-CV-02162-EMC
                                                            STIPULATION AND [PROPOSED] ORDER
                                                                         TO EXTEND DEADLINES
                                                1
1            Defendants the United States Environmental Protection Agency and
2    Administrator Andrew Wheeler, 1 in his official capacity, (collectively the “EPA”) and
3    Plaintiffs (collectively the “parties”) stipulate as follows:
4            WHEREAS, on June 13, 2019 the Court issued the Amended Case Management
5    and Pretrial Order for Trial (ECF No. 107) setting the following deadlines:
6        •   EXPERT DISCOVERY CUT-OFF: 9/5/2019;
7        •   DISPOSITIVE MOTIONS: Last day to file dispositive motions 9/19/2019;
8                                            Last day to be heard 10/24/2019.
9            WHEREAS, on June 27, 2019, pursuant to the Stipulation on Discovery Schedule
10   Order (“Discovery Schedule Order,” ECF No. 98), the parties served opening Expert
11   Designations and Disclosures. Plaintiffs disclosed five “retained” experts and two “non-
12   retained” experts. EPA disclosed two “retained” experts and one “non-retained” expert.
13           WHEREAS, on August 1, 2019, pursuant to the Discovery Schedule Order, the
14   parties served rebuttal Expert Designations and Disclosures. EPA disclosed two
15   additional “retained” experts.
16           WHEREAS, the parties conferred extensively in a good faith attempt to make each
17   of the twelve experts available for deposition prior to the existing expert discovery deadline,
18   but were unable to do so. Under the existing agreed-upon deposition schedule among the
19   parties, the last deposition is scheduled for September 18, 2019. Thus, the parties propose
20   and stipulate that the expert discovery cut-off be extended 13 days, from September 5,
21   2019 to September 18, 2019.
22           WHEREAS, consequently, the parties also propose and stipulate that the deadlines
23   for dispositive motions be extended a commensurate two weeks, from September 19,
24   2019 to October 3, 2019.
25
26
27
     1
      Pursuant to Fed. R. Civ. P. 25(d), Andrew Wheeler is substituted for Scott Pruitt.
28   Andrew Wheeler assumed the position of Administrator on February 28, 2019.
                                                                            CASE NO. 17-CV-02162-EMC
                                                                     STIPULATION AND [PROPOSED] ORDER
                                                                                  TO EXTEND DEADLINES
                                                    2
1           WHEREAS, consequently, pursuant to local rule 7-2(a), the parties propose and
2    stipulate that the deadline for the last day to be heard on motions for summary judgment
3    be extended a commensurate two weeks, from October 24, 2019 to November 7, 2019.
4           WHEREAS, the parties have been working cooperatively to address certain
5    discovery disputes in good faith not to disrupt the proposed expert discovery schedule.
6    Thus, the parties stipulate that these proposed extensions should not change or alter the
7    Trial Date currently set for February 3, 2020.
8           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
9    and among the parties:
10          1.      The parties represent that they have met and conferred extensively and in
11   good faith to schedule depositions for expert witnesses within the time allotted for expert
12   discovery.
13          2.      Good cause exists to extend deadlines to accommodate the expert
14   deposition schedule agreed upon by the parties.
15          3.      The expert discovery cut-off date is September 18, 2019.
16          4.      The last day to file dispositive motions is October 3, 2019.
17          5.      The last day to be heard regarding dispositive motions is
18   November 7, 2019.
19          6.      The Trial Date currently set for February 3, 2020, shall not change.
20
     DATE: 8/16/2019
21
                                           /s/ by permission
22                                        MICHAEL CONNETT
                                          WATERS, KRAUS & PAUL
23                                        222 N. Pacific Coast Hwy, Suite 1900
                                          El Segundo, CA 90245
24
25                                        Attorney for Plaintiffs

26   DATE: 8/16/2016                       /s/ Debra J. Carfora
27                                        ______________________
                                          DEBRA J. CARFORA
28                                        JOHN THOMAS H. DO

                                                                       CASE NO. 17-CV-02162-EMC
                                                                STIPULATION AND [PROPOSED] ORDER
                                                                             TO EXTEND DEADLINES
                                                  3
                                    BRANDON N. ADKINS
1
                                    U.S. Department of Justice
2                                   Environment & Natural Resources Division
                                    Environmental Defense Section
3                                   P.O. Box 7611
                                    Washington, DC 20044
4
                                    Tel.    (202) 514-2640
5                                   Attorney for Defendants

6
                                    *      *     *
7
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
8
9
                 16th day of ________________,
     DATED this ______        August           2019.
10
11
12                                         ________________________________
                                           EDWARD M. CHEN
13                                         United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              CASE NO. 17-CV-02162-EMC
                                                       STIPULATION AND [PROPOSED] ORDER
                                                                    TO EXTEND DEADLINES
                                           4
1                                    CERTIFICATE OF SERVICE
2           I hereby certify that a true and correct copy of the foregoing was served by Notice
3    of Electronic Filing this 16th day of August, 2019, upon all ECF registered counsel of
4    record using the Court’s CM/ECF system.
5
6                                                        /s/ Debra J. Carfora
7                                                        Debra J. Carfora, Trial Attorney
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                      CASE NO. 17-CV-02162-EMC
                                                               STIPULATION AND [PROPOSED] ORDER
                                                                            TO EXTEND DEADLINES
                                                 5
